Matter of Meyah F. (Shelby L.) (2022 NY Slip Op 01632)





Matter of Meyah F.


2022 NY Slip Op 01632


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, WINSLOW, AND BANNISTER, JJ.


61 CAF 20-01296

[*1]IN THE MATTER OF MEYAH F.  ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; 	 SHELBY L., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


DEBORAH J. SCINTA, ORCHARD PARK, FOR RESPONDENT-APPELLANT. 
SHELBY MAROSELLI, BUFFALO, FOR PETITIONER-RESPONDENT.
RACHEL K. MARRERO, BUFFALO, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered September 29, 2020 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, approved the permanency goal of adoption. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Meyah F. (Shelby L.) ([appeal No. 1] — AD3d — [Mar. 11, 2022] [4th Dept 2022]).
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court